Citation Nr: 0122606	
Decision Date: 09/17/01    Archive Date: 09/24/01

DOCKET NO.  00-16 547A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel






INTRODUCTION

The veteran served on active duty from April 1968 to April 
1970.  This appeal arises from a June 2000 rating decision of 
the Department of Veterans Affairs (VA), Montgomery, Alabama, 
regional office (RO).


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim.

2.  The evidence demonstrates that the veteran lives with his 
common law wife, and attends church regularly; he is disabled 
from work due to a back injury, he does not socialize with 
others; he has reported sleep disturbances from flashbacks 
and nightmares of Vietnam.

3.  The veteran's service connected post-traumatic stress 
disorder causes occupational and social impairment with 
reduced reliability and productivity due to flattened affect, 
difficulty in understanding complex commands, disturbances of 
motivation and mood, impairment of short and long-term 
memory, impaired judgment, impaired abstract thinking, and 
difficulty in establishing and maintaining effective work and 
social relationships; the current medical findings do not 
indicate the presence of suicidal ideation, near-continuous 
panic or depression affecting the ability to function 
independently, impaired impulse control, neglect of personal 
appearance and hygiene, difficulty in adapting to stressful 
circumstances, and inability to establish and maintain 
effective relationships.






CONCLUSION OF LAW

The criteria for an evaluation of 50 percent, and not in 
excess thereof, for post-traumatic stress disorder, have been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, Code 
9411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that while the appeal was pending, the 
President, on November 9, 2000, signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  The Act, in pertinent 
parts, eliminated the concept of a well-grounded claim and 
imposed on VA new duty to assist and notice obligations.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, 114 Stat. 2096, 2099-2100 (2000); 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001); see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Recently, regulations implement the 
VCAA were promulgated.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).

In regard to the issue currently on appeal, the Board finds 
that the notification duties have been met and that the issue 
has been adequately developed for appellate review, and need 
not be remanded to the RO for initial review in light of the 
VCAA.  The veteran was notified that the evidence did not 
meet the criteria for the assignment of a higher rating for 
his service-connected disability and he was informed of the 
criteria necessary for entitlement to a higher evaluation, or 
informed of the evidence needed to substantiate his claim to 
higher ratings, in the statement of the case issued in June 
2000 and the supplemental statement of the case issued in 
December 2000.  The duty to assist the veteran in obtaining 
evidence to substantiate his claim has been met in that the 
RO has arranged for adequate VA examinations, in February 
1999 and in February 2000, to evaluate his disability and 
determine the level of severity.  The veteran testified at a 
hearing before a RO hearing officer; the veteran's accredited 
representative accompanied to the hearing.  VA treatment 
reports have been obtained.  There is no indication that 
relevant records have not been obtained.  In this regard, the 
Board notes that on his February 2000 VA psychiatric 
examination the veteran reported that he had been on Social 
Security Administration disability since 1991 due to his back 
condition.  The SSA records have not been obtained because 
the record indicates that they focus on physical disabilities 
and would not be relevant to his claim for an increased 
evaluation for post-traumatic stress disorder.  The Board 
finds that a remand would serve no useful purpose and would 
only impose unnecessarily additional burdens on VA without 
benefit flowing to the veteran.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) and Sabonis v. Brown, 6 Vet. App. 
426, 430 (19940.

Service connection for post-traumatic stress disorder was 
granted in August 1996.  A 10 percent evaluation was assigned 
from March 1990.  A May 1999 rating decision increased the 
evaluation to 30 percent from May 1998.  The veteran contends 
that he is entitled to a higher evaluation.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (2000).  Separate diagnostic codes identify the 
various disabilities.  The veteran's post-traumatic stress 
disorder is rated under code 9411.  Under that code section, 
a 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as:  gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

A 70 percent evaluation is appropriate where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

A 50 percent evaluation contemplates occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

The current 30 percent evaluation is appropriate where the 
evidence shows occupational and social impairment with 
occasional decrease in work efficiency or intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
38 C.F.R. Part 4, Diagnostic Code 9411 (2000).

A VA psychiatric examination was conducted in February 1999.  
The veteran reported "hallucinations and nightmares.  I 
sleep a little at a time during the night.  I just can't find 
happiness in general."  The veteran reported no friends 
other than his girlfriend; they had been together for ten 
years.  He stated that he had worked as a construction worker 
from 1970 to 1988, when he became disabled due to a back 
injury.  On examination, the veteran was well-groomed, with 
good personal hygiene; he was neat and clean.  Rapport was 
difficult to establish, but no unusual behavior was noted.  
The veteran was oriented to person, place, time and 
situation.  He was unable to subtract serial sevens and 
unable to recite the alphabet backwards.  Abstraction 
abilities were markedly impaired, interpretation of proverbs 
were concrete, and his level of general knowledge was 
impoverished.  There was some impairment of memory.  The 
examiner estimated the veteran's intelligence to be in the 
borderline range of intellectual functioning.  The veteran's 
thought processes were not reflective of loose associations, 
perseverations, neologisms, tangential thinking, 
circumstantial thinking, confusion or echolalia.  His speech 
was within normal limits, and relevant and coherent.  He 
described his "hallucinations" as seeing dead from Vietnam, 
and seeing muddy water and rice paddies.  The examiner noted 
that these appeared to be more related to flashback 
experiences than to psychosis.  No delusions were present, 
and the veteran demonstrated no ideas of reference.  His 
affect was blunted and did not appear labile.  His mood was 
within normal limits.  Signs of anxiety were noted, and 
included restlessness during the interview and the veteran's 
report of feeling "tight" all the time.  The veteran 
reported vegetative signs of depression which included 
depressed mood lasting for years.  He also reported 
diminished sleep, poor appetite, impaired concentration, and 
general anhedonia.  He described his self esteem as "O.K."  
The veteran reported sleep that was significantly disrupted 
by nightmares of traumatic experiences; he reported that he 
was able to get approximately five hours of sleep per night.  
His daily thoughts were often interrupted by thoughts of his 
unpleasant experiences, and he avoided things that reminded 
him of traumatic events.  He reported a suicide attempt in 
1980.  The veteran demonstrated good insight regarding his 
problems.

The examiner stated that the veteran appeared to be unable to 
relate to others in a work setting; he appeared unable to 
sustain the attention needed to do repetitive tasks and 
unable to tolerate the stressors and pressures associated 
with day to day work activities.  He did not appear capable 
of managing his own funds as he lacked the minimal level of 
general intelligence, basic skills in arithmetic, and social 
judgment that were consistently needed.  His prognosis was 
judged to be poor for favorable response within the next six 
to 12 months.  The diagnosis was post-traumatic stress 
disorder.  The Global Assessment of Functioning (GAF) score 
was 60.

A September 1999 outpatient treatment report noted that the 
veteran complained that he was "stressed out... I have 
hallucinations....wake up at nights scared...I have 
flashbacks...sleep about three hours altogether at night...nap 
during the day."  The veteran was noted to be alert and 
oriented times three.  He exhibited guarded behavior but was 
polite and cooperative, with good eye contact, clear and 
relevant speech, and appropriate grooming.  The veteran 
stated that he did not like to socialize, although he did 
attend church.  He denied any suicidal or homicidal ideation.  

A November 1999 outpatient record noted that the veteran 
complained of seeing "unreal things."  He was alert and 
oriented times three.  He exhibited somewhat anxious 
behavior, but speech was clear and relevant, and he made good 
eye contact.  The veteran stated that he slept about three 
hours per night and two hours during the daytime.  He denied 
any suicidal or homicidal ideation.

The most recent VA psychiatric examination was conducted in 
February 2000.  The veteran stated that he lived with his 
common law wife of 15 years, and he had been on SSA 
disability since 1991 due to a back injury followed by 
surgery.  He reported nightmares and flashbacks of Vietnam 
experiences.  He reported mood swings, depression, inability 
to sleep, and intolerance of crowds.  He stated that he 
isolated himself most of the time.  He had many somatic 
complaints.  On examination, the veteran was alert, oriented, 
and appropriately dressed.  His affect was appropriate for 
his mood; he got upset easily and was quite jittery, 
especially when talking about Vietnam experiences.  Speech 
was spontaneous, relevant and coherent.  Memory and 
concentration were quite poor.  He denied current suicidal or 
homicidal ideation.  His insight and judgment were quite 
limited.  The diagnosis was post-traumatic stress disorder, 
status post Vietnam war.  The GAF score was 60.

A GAF of 51 to 60, is defined as "moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers)."  American Psychiatric Association: 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 31 
(4TH ed. rev., 1994).

The Board finds that the veteran's post-traumatic stress 
disorder disability most closely meets the criteria for a 
50 percent evaluation.  They include:  occupational and 
social impairment with reduced reliability and productivity 
due to flattened affect, difficulty in understanding complex 
commands, disturbances of motivation and mood, impairment of 
short and long-term memory, impaired judgment, impaired 
abstract thinking, and difficulty in establishing and 
maintaining effective work and social relationships, which 
the veteran manifests.  

The record shows that the veteran is disabled from work due 
to a back injury, that he lives with his common-law wife, and 
he attends church regularly.  He does not socialize with 
others.  He has reported sleep disturbances from flashbacks 
and nightmares of Vietnam.  While he reported 
"hallucinations," the examiners have found him to be 
consistently oriented, and no signs of psychosis have been 
found; it appears that the veteran uses the term 
"hallucinations" to refer to his flashbacks.  

The Board is aware that the February 1999 VA examiner stated 
that the veteran appeared to be unable to relate to others in 
a work setting and that he appeared unable to sustain the 
attention needed to do repetitive tasks and unable to 
tolerate the stressors and pressures associated with day to 
day work activities.  However, the examiner went on to note 
that the veteran lacked the minimal level of general 
intelligence, basic skills in arithmetic, and social judgment 
that were consistently needed to succeed in a work 
environment.  Thus, it appears that it was the veteran's 
general intelligence level rather than the symptoms of post-
traumatic stress disorder that would keep him from working, 
in the examiner's opinion.  This is supported by the 
examiner's assignment of a GAF score of 60, which (as noted 
above) refers only to "conflicts with peers or coworkers," 
to the veteran based on post-traumatic stress disorder.  

The medical findings do not indicate the presence of suicidal 
ideation, near-continuous panic or depression affecting the 
ability to function independently, impaired impulse control, 
neglect of personal appearance and hygiene, difficulty in 
adapting to stressful circumstances, and inability to 
establish and maintain effective relationships, which are 
contemplated for a 70 percent evaluation.  38 C.F.R. Part 4, 
Code 9411 (2000).

Accordingly, the Board finds that the record shows that the 
veteran is entitled to an evaluation of 50 percent, bot not 
in excess thereof, for post-traumatic stress disorder.  
38 C.F.R. Part 4, Code 9411 (2000).  The Board notes that 
reasonable doubt has been resolved in the veteran's favor in 
determining that his disability met the criteria for a 
50 percent evaluation.  38 C.F.R. § 3.102 (2000).


ORDER

An evaluation of 50 percent, and no higher, for post-
traumatic stress disorder, is granted.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

 

